Sognier, Judge.
Armed robbery and aggravated assault. This is a pro se appeal. Appellant received two sentences of 20 years each for the armed robbery of two sisters and 10 years for aggravated assault on the same two women, the sentences to run consecutively.
Although no enumeration of errors and brief were filed, we have examined the entire record and reviewed the transcript of trial, and find no errors. We find the evidence more than sufficient to meet the requirements of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.